SUPERIOR COURT
                                      OF THE
                            STATE OF DELAWARE
FERRIS W. WHARTON                                          LEONARD L. WILLIAMS JUSTICE CENTER
   JUDGE                                                   WILMINGTON, DE 19801-3733
                                                           PHONE: (302) 255-0657
                                                           FAX: (302) 255-2273




                          Submitted: January 11, 2022
                          Decided: January 18, 2022


Barzilai Axelrod, Esquire                      John S. Malik, Esquire
Matthew Hicks, Esquire                         100 East 14th St
Deputy Attorneys General                       Wilmington, DE 19801.
Carvel State Building
820 N. French St.
Wilmington, DE 19801


                    Re:   State v. Sorento Martin
                          ID No. 2010006144

  Upon the State’s Motion in Limine to Exclude Evidence of Victim’s Toxicology,
                       CONDITIONALLY GRANTED.

Dear Counsel:

      The Defendant, Sorento Martin (“Martin”), is charged with vehicular

homicide second degree and overtaking and passing a school bus. The indictment

alleges that Martin’s criminally negligent operation of a motor vehicle caused the

death of Leroy Lynch, III (“Lynch”). The State’s theory of criminal negligence is

that Martin passed a school bus stopped on the shoulder of southbound Route 9 with

its red lights activated and its stop sign extended and struck and killed Lynch who
had crossed in front of the bus and entered into the southbound lanes of traffic. A

post-mortem toxicology report listed an unquantified amount of marijuana in

Lynch’s blood.

       Before the Court is the State’s Motion in Limine seeking to exclude any

evidence at trial of those toxicological results. The State argues that the results are

irrelevant under DRE 401 and therefore inadmissible under DRE and 402. The State

further argues that, even if the results are relevant, they should be excluded under

DRE 403. The results do not constitute a defense to the defendant’s criminal liability

and their admission would be unfairly prejudicial, confuse the issues, mislead the

jury, cause undue delay, and waste time.

      Martin opposes the motion. He argues that the presence of marijuana in

Lynch’s blood is relevant to assessing the causation and mens rea elements of the

vehicular homicide charge. He explains that Lynch’s walking into the roadway in

darkness without a light could be considered a cause of the collision. Further, it is

highly probable that Lynch’s ingestion of marijuana impaired his cognition,

perception, and ability to react at the time of the accident, making it relevant to the

cause of the accident. He further argues that Lynch’s decision to walk into the

roadway in the dark without a light has a bearing Martin’s ability to perceive a risk

that his driving would cause a death and Martin’s conduct was a gross deviation

                                           2
from the standard of conduct of a reasonable person. Finally, he disputes that

probative value of the toxicology would be substantially outweighed by the danger

of unfair prejudice, undue delay, confusion of issues, or wasting time.

        Under DRE 401, relevant evidence is evidence that “has any tendency to make

a fact more or less probable than it would be without the evidence,” and “the fact is

of consequence in determining the outcome.” DRE 402 make relevant evidence

admissible with certain exceptions not relevant here and irrelevant evidence

inadmissible. DRE 403 allows a court to exclude relevant evidence if “its probative

value is substantially outweighed by the danger of … unfair prejudice, confusing the

issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.”

        The parties have called to Court’s attention to several cases where the

relevance of the victim’s possible intoxication was addressed. In Lilly v. State the

Delaware Supreme Court held that the trial court did not abuse its discretion when

it excluded evidence of the blood alcohol content and cocaine impairment of the

victim of a head-on collision occurring in her lane of traffic.1 At trial, it was not

disputed that Lilly crossed the center line and collided head-on with the victim who




1
    649 A.2d 1055, 1060 (Del. 1994).
                                         3
was travelling in the proper lane of traffic.2 Under these undisputed facts, the Court

held that the proposed evidence of the victim’s impairment was not relevant because

it was not asserted at trial that her conduct was the cause of the accident.3

      In Zdina v. State, a criminally negligent homicide case, the Delaware Supreme

Court also found that the trial court did not abuse its discretion when it refused to

allow cross-examination of the State’s investigating officer about the victim’s blood

alcohol level.4 The trial court had found that all of the testimony at trial indicated

that the victim was struck when he was on the shoulder of the highway and that his

blood alcohol level was not related to any contested issue of fact.5

         In State v. Pardo, the Superior Court addressed the issue of a victim’s

impairment in the context of a post-conviction claim of ineffective assistance of

counsel.6 Pardo had been convicted of manslaughter as a result of his operation of

his motor vehicle causing the death of a cyclist. In his post-conviction relief motion,

he claimed that his trial counsel was ineffective in withdrawing a motion to admit a

toxicology report showing that the victim had ingested marijuana.7 Trial counsel



2
  Id.
3
  Id.
4
  1997 WL 328593, at *1 (Del. 1997)
5
  Id.
6
  2019 WL 6329067, at *10 (Del. Super. Ct. Nov. 26, 2019).
7
  Id.
                                       4
originally had sought to introduce the evidence to show that the victim’s conduct

had contributed to the collision, but withdrew the motion after determining that there

was no meaningful correlation between the amount of marijuana in a person’s

bloodstream and the person’s impairment.8 For that reason, trial counsel concluded,

correctly in the Pardo court’s view, that the marijuana in the victim’s bloodstream

was not probative of the cause of the victim’s death and therefore irrelevant.9

Accordingly, the decision to withdraw the motion was professionally reasonable and

not ineffective assistance of counsel.10

         Finally, the parties discuss Stickel v. State.11 Stickel was convicted of two

counts of vehicular homicide.12 On appeal, he claimed that the Superior Court

abused its discretion in admitting toxicology reports offered by the State to show

that the decedents were not intoxicated at the time of the accident.13 In Stickel, the

defense argued that it was the decedents’ possible speeding, drag racing and

otherwise dangerous operation of their motorcycles that caused the accident in an

effort to create doubt that his criminally negligent driving caused their deaths.14 The


8
  Id.
9
  Id.
10
   Id.
11
   975 A.2d 780 (Del. 2009).
12
   Id.
13
   Id.
14
   Id., at 783.
                                           5
Supreme Court held that unlike the situation in Lilly, the decedents’ behavior in

driving their motorcycles was at issue, and thus, the trial court did not abuse its

discretion in admitting evidence that the decedents had not consumed alcohol or

drugs.15

         Here, Martin argues that because Lynch walked into a roadway in front of a

bus in darkness without a light with marijuana in his system, his behavior could be

considered a cause of the accident. In the Court’s view, the resolution of the motion

depends on the facts the State is able to establish. The State has laid out a set of facts

whereby Martin passed a stopped school bus with its red lights activated and its stop

sign extended before striking Lynch in the roadway. Martin does not contest those

facts in his response to the motion, nor does he admit them.                 He merely

acknowledges that the State alleges them. If the evidence at trial is uncontested and

establishes that Martin indeed did pass a stopped school bus with its red lights

activated and its stop sign extended, the Court finds that the presence of marijuana

in Lynch’s system to be irrelevant. Under those facts, Martin violated the statute

prohibiting passing a stopped school bus. Similar to the victims in Lilly and Zdina,

Lynch was where he was legally entitled to be and where Martin was not entitled to

intrude. It is Martin’s conduct that is the proximate cause of Lynch’s death and not


15
     Id., at 785.
                                            6
Lynch’s behavior. The statute is intended to protect children from motorists passing

stopped school busses. The risk, whether it be to a child or to Lynch is the same and

failing to perceive that risk is a gross deviation from the standard of care a reasonable

person would exercise under the circumstances.

      On the other hand, if there is a genuine issue of fact whether the bus was

stopped with its red lights activated and its stop sign extended when Martin passed

it, Lynch’s behavior, including his possible intoxication would be relevant. Further,

under those circumstances, DRE 403 would not bar the admission of Lynch’s

toxicology results. Because Martin has not argued those contrary facts, however,

the motion is CONDITIONALLTY GRANTED.

      Accordingly, the State’s Motion in Limine to Exclude Evidence of the

Victim’s Toxicology is CONDITIONALLY GRANTED.

IT IS SO ORDERED.


                                                             /s/ Ferris W. Wharton
                                                               Ferris W. Wharton
                                                                      Judge


oc:   Prothonotary




                                           7